UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6023


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHEYENNE FRAGALE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:17-cr-00112-1)


Submitted: August 9, 2021                                         Decided: October 6, 2021


Before WILKINSON, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheyenne Fragale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cheyenne Fragale appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Fragale’s

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard). Accordingly, we affirm for the reasons stated by the district court. United States

v. Fragale, No. 5:17-cr-00112-1 (S.D.W. Va. Nov. 23, 2020). We deny Fragale’s motion

to amend or correct the record. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2